Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on January 8, 2021, claims 1, 2, 3, 6, 7, 9, 10, 19, and 23 were amended and claims 18 and 21 were cancelled.  
Claims 1-11, 19, 20, 22, and 23 are currently pending, of which claims 1 and 19 are independent claims. 

Response to Amendment
Applicant’s amendments to FIGS. 1 and 2 have been considered.  The objection to the specification is hereby withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
In view of the Terminal Disclaimer filed on February 23, 2021, the Double Patenting rejection is now withdrawn.
The information disclosure statements (IDSs) submitted and filed on January 26, 2021 is in complete compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with signed and initialed copies being attached hereto.

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Sato (US Patent Publication No. 2001/0020753 A1) describes a motor-driven injection molding machine with an injection unit driven by a servomotor. See paragraph [0002] In the control system of Sato, a difference between a measured mold internal pressure value (measured by the mold internal pressure sensor 41) and a mold internal pressure target value is calculated by a subtracter 42. See paragraph [0024] A main control system is provided to change, in accordance with the calculated difference, a nozzle internal pressure preset value in the nozzle internal resin pressure feedback control system 40. The nozzle internal resin pressure feedback control system 40 includes a nozzle internal pressure sensor 43 for measuring the nozzle internal resin pressure and outputting a measured nozzle internal pressure value, and a subtracter 44 for calculating a difference between the nozzle internal pressure preset value changed by the above main control system and a measured nozzle internal pressure value. See paragraph [0025] In addition, In FIG. 5, the control apparatus includes an mold internal pressure sensor 51 for measuring a resin pressure within a metal mold cavity or a resin pressure within a resin flow passage extending to the cavity, a pressure sensor 52 for measuring injection and dwell pressure, an injection and dwell pressure setting section 53, and a mold internal pressure setting section 54. See paragraph [0032] A preset pressure value for injection and dwell pressure, which has been fed from the injection and dwell pressure setting section 53, is transmitted as a speed instruction value to the injection servomotor by way of a calculator 55 effecting primary delay, an adder 56, a subtracter 57, and a calculator 58 serving as a limiter. See paragraph [0033] A switch SW1 is inserted and connected between the See paragraph [0034] Thus, when a measured value from the pressure sensor 52 is fed to the subtracter 57, an injection and dwell pressure feedback control loop is thus formed. See paragraph [0035]
However, the description of Sato would not be combinable with the cited art of record, as it is not teaching transmitting the modified feedback signal to the native controller in lieu of the feedback signal; and at the native controller, controlling the operation of the actuation unit of the apparatus via the first control algorithm based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the actuation unit performed at the native controller.  Therefore, the description of Sato would not enable a person of ordinary skill in the art to implement a method and an injection molding apparatus that transmits and control the operation of an actuation unit, as recited in the present independent claims.  
Newman et al. (US Patent Publication No. 2015/0336311 A1) is directed to an apparatus for overmolding a hollow fragile item with a plastic material. The apparatus includes a first mold part and a second mold part forming therebetween a first mold cavity structured and configured to receive the hollow fragile item therein so that there is a space in the mold cavity between the hollow item secured therein and the at least one of the first and second mold parts.
Hiraoka (US Patent No. 5,869,108 A) is directed to a control system for controlling a motor-driven injection molding machine that comprises an injection unit driven by a servo-motor and a speed feedback control loop for controlling the servo-motor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of manipulating a feedback signal for a native feedback controller of an apparatus, the apparatus further comprising a remote controller configured via a retrofitting  to the native controller, wherein the native controller prior to the retrofitting is configured to control an operation of an actuation unit of the apparatus via a first control algorithm based upon the feedback signal, and the method comprising: sensing a controlled variable of a molding process of the apparatus at a sensor; generating a feedback signal by the sensor based upon the controlled variable; at the remote controller: receiving the feedback signal; generating a control signal via a second control algorithm based upon the feedback signal; combining the control signal and the feedback signal into a modified feedback signal; and 
“transmitting the modified feedback signal to the native controller in lieu of the feedback signal”; and at the native controller, “controlling the operation of the actuation unit of the apparatus via the first control algorithm based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the actuation unit performed at the native controller”.

Claim 19
The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an injection molding apparatus comprising: a heated barrel; an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; an actuation unit operably coupled with the injection shaft and configured to facilitate an operation of the injection shaft with respect to the heated barrel; a clamping unit for a mold, the clamping unit being associated with the heated barrel; a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; a native controller in communication with the actuation unit and configured to facilitate the operation of the injection shaft; a remote controller in communication with the native controller via a retrofitting of the remote controller to the native controller, wherein the native controller prior to the retrofitting is configured to control the operation of the injection shaft via a first control algorithm based upon a controlled variable of a molding process; a sensor in communication with the remote controller and configured to sense the controlled variable of the molding process; wherein the remote controller is configured to: detect the controlled variable from the sensor; compare the controlled variable to a desired controlled variable setpoint; generate a control signal via a second control algorithm based upon the controlled variable and the desired controlled variable setpoint; combine the control signal and the controlled variable into a modified feedback signal; and “transmit the modified feedback signal to the native controller in lieu of the controlled variable”; wherein the native controller is configured to control the operation of the injection shaft via the first control algorithm “based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the injection shaft performed at the native controller”.
As dependent claims 2-11, 22, and 23 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGS. 1 and 2 and corresponding description.
The prior art made of record include Olaru (US Patent Publication No. 2014/0037779 A1); Ueda et al. (US Publication No. 2013/0033221 A1); Sato (US Patent Publication No. 2001/0020753 A1); Newman et al. (US Patent Publication No. 2015/0336311 A1); Hiraoka (US Patent No. 5,869,108 A); and Fujita et al. (US Patent No. 5,595,693).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117